 


109 HR 4024 IH: Community Disaster Loan Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4024 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Baker (for himself and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To make funds available for community disaster loans to assist local governments in providing essential services following Hurricane Katrina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Disaster Loan Act of 2005.
2.Availability of amounts for community disaster loan program
(a)Cost of direct loans
(1)Authority to transfer amountsOf the amounts provided in Public Law 109–62 for Disaster Relief, up to $300,000,000 may be transferred to the Disaster Assistance Direct Loan Program for the cost of direct loans authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) to be used to assist local governments in providing essential services.
(2)Terms and conditionsAmounts transferred under paragraph (1) shall be subject to the following terms and conditions:
(A)Such amounts may be used to subsidize gross obligations for the principal amount of direct loans not to exceed $400,000,000 under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
(B)Notwithstanding section 417(b) of such Act, the amount of any loan issued using such amounts may exceed $5,000,000.
(C)Notwithstanding section 417(c)(1) of such Act, repayment of all or any part of a loan issued using such amounts may not be canceled.
(D)The cost of modifying such loans shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a).
(b)Administrative expensesOf the amounts provided in Public Law 109–62 for Disaster Relief, up to $1,000,000 may be transferred to the Disaster Assistance Direct Loan Program for administrative expenses to carry out the direct loan program authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
3.Community disaster loan amounts and repayment
(a)Loan amountsSection 417(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184(b)) is amended—
(1)by striking based on need, shall and inserting based on need and shall; and
(2)by striking , and shall not exceed $5,000,000.
(b)RepaymentSection 417(c) of such Act (42 U.S.C. 5184(c)) is amended by striking (c) Repayment.— and all that follows through (2) Condition on continuing eligibility.—A local government and inserting the following: 

(c)Condition on continuing eligibilityA local government.
(c)ApplicabilityThe amendments made by subsections (a) and (b) shall apply to any loan made under section 417 of such Act after the date of enactment of this Act. 
 
